The petitioner Winston Clarke’s petition for certification for appeal from the Appellate Court, 43 Conn. App. 374 (AC 14760), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that a habeas corpus petitioner alleging his innocence must show that his claim of innocence is sustained by newly discovered evidence?”
*946Decided November 20, 1996
James A. Shanley, Jr., special public defender, in support of the petition.
Rita M. Shair, assistant state’s attorney, in opposition.